ORDER
PER CURIAM.
Mary L. Broyles appeals the judgment of the motion court granting Robert E. Broyles’s request to terminate child support and receive reimbursement, as well as the court’s decision against vacating that judgment. We find the motion court did not err, and we affirm.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgments of the trial court are affirmed under Rule 84.16(b).